Title: From Thomas Jefferson to United States Congress, 22 March 1808
From: Jefferson, Thomas
To: United States Congress


                  
                     
                     Sir 
                     	  
                  
                  	     
                  I inclose two messages, the one public, the other confidential, with their respective documents under separate covers. those of the Confidential message consist only of such passages or articles as, being improper for publication, have been stricken out of the papers of the other. it is probable therefore that both may be better understood by being read alternately, taking up each separate article of the confidential papers when the reader arrives at the corresponding part of the public ones from which it has been stricken out, & to which it is a supplement. this is rendered easy by references. should this course of reading be adopted; the whole will of course be to be read with closed doors, altho the public bundle may be afterwards printed. the reasons for this arrangement are explained in the Confidential message. I salute you with great esteem & respect.
                  
                     Th: Jefferson 
                     
                     Washington Mar. 22. 08.
                  
               